DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed December 29, 2021 and February 23, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,171,973. Claims 1-20 of the instant application are anticipated by patent claims 1-20 in that claims 1-20 of the patent contain all the limitations of claims 1-20 of the instant application. Therefore, claims 1-20 of the application are not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting.

US Patent Application – 17/452,698
1. A method for providing threat protection in documents, the method comprising: 
determining that a link in a document is selected, wherein the document is received as an attachment to an email; 

in response to determining that the link in the document is selected, calling a threat protection client module with the selected link; 
and in response to receiving an indication from the threat protection client module that the selected link is directed to a malicious uniform resource locator (URL), causing a link activation module to generate a warning page.  

2. The method of claim 1, further comprising: 
initiating a timer upon calling the threat protection client module; and in response to determining that no response is received from the threat protection client module before expiration of the timer, activating the selected link.  

3. The method of claim 1, further comprising analyzing the selected link by comparing the selected link with a plurality of malicious links.  

4. The method of claim 3, wherein analyzing the link further comprises analyzing the link to determine if the selected link is at least one of a hypertext transfer protocol (http) link and a hypertext transfer protocol secure (https) link; and in response to determining that the selected link is at least one of an http link and an https link, activating the selected link.  

5. The method of claim 1, further comprising determining that the selected link is not directed to a malicious URL; and in response to determining that the selected link is not directed to a malicious URL, activating the link.  

6. The method of claim 1, further comprising: 
in response to determining an identity of a user of the document, using a threat protection policy associated with the identity, wherein the threat protection policy associated with the identity requires verifying the selected link by the threat protection client module.  

7. The method of claim 1, wherein calling the threat protection client module with the selected link in response to determining that the link in the document is selected, further comprising calling the threat protection client module with the selected link in response to determining that a threat protection feature is available and enabled for the document
.  
8. The method of claim 1, further comprising analyzing another document to generate a batch of links in the another document.  

9. The method of claim 8, wherein calling the threat protection client module with the selected link in response to determining that a link in a document is selected further comprising calling the threat protection client module with the batch of links in the another document. 
 
10. The method of claim 1, further comprising: 
determining if the selected link is handled by a file input/output (I/O) system; and in response to determining that the selected link is handled by a file input/output (I/O) system activating the selected link.  

11. A system comprising: 
memory; 
one or more processor units;
and a link activation module stored in the memory and executable by the one or more processor units, the link activation module encoding computer-executable instructions on the memory for executing on the one or more processor units a computer process, the computer process comprising: analyzing a document to generate a batch of links in the document, wherein the document is received at a computer as an attachment to an incoming message, 

calling a threat protection client module with the batch of links, and receiving the batch of links with their associated URLs, wherein one or more links of the batch of links directed to a malicious URL are associated with a URL of a warning page.  

12. The system of claim 11, wherein the computer process further comprising in response to determining that a link in the document is selected, 
activating the URL associated with the selected link.  

13. The system of claim 12, wherein the computer process further comprising: 

determining if the selected link is handled by a file input/output (I/O) system, and in response to determining that the selected link is handled by a file input/output (I/O) system activating the selected link.  

14. The system of claim 11, wherein the computer process further comprising analyzing each of the batch of links to determine if one or more of the batch of links is directed to a malicious URL.  

15. The system of claim 14, wherein the computer process further comprising: in response to determining that one or more of the batch of links is directed to a malicious URL associating the one or more of the batch of links to the warning page.  

16. A physical article of manufacture including one or more tangible computer- readable storage media, encoding computer-executable instructions for executing on a computer system a computer process, the computer process comprising: 
determining that a link in a document is selected, wherein the document is received as an attachment to an incoming message and opened on a machine;



in response to determining that the link in the document is selected, calling a threat protection client module with the selected link; and in response to receiving an indication from the threat protection client module that the selected link is directed to a malicious URL, sending a warning page to the document.  

17. The physical article of manufacture of claim 16, wherein the computer process further comprising: initiating a timer upon calling the threat protection client module; and in response to determining that no response is received from the threat protection client module before expiration of the timer, activating the selected link.  

18. The physical article of manufacture of claim 16, wherein calling the threat protection client module with the selected link in response to determining that a link in a document is selected further comprising calling the threat protection client module with a batch of links from the document.
  
19. The physical article of manufacture of claim 18, wherein the computer process further comprising receiving the batch of links with their associated URLs from the threat protection module and caching the batch of links with their associated URLs.  

20. The physical article of manufacture of claim 16, wherein the computer process further comprising analyzing the selected link by comparing the selected link with a plurality of malicious links.
US Patent – 11,171,973
1. A method for providing threat protection in documents, the method comprising: 
determining that a link in a document is selected, wherein the document is received as an attachment to an email at a machine with a work identity; 
in response to determining that the link in the document is selected, calling a threat protection client module with the selected link; 
and in response to receiving an indication from the threat protection client module that the selected link is directed to a malicious uniform resource locator (URL), sending a URL of a warning page to the document.

2. The method of claim 1, further comprising: 
initiating a timer upon calling the threat protection client module; and in response to determining that no response is received from the threat protection client module before expiration of the timer, activating the selected link.

3. The method of claim 1, further comprising analyzing the selected link by comparing the selected link with a plurality of malicious links.

4. The method of claim 3, wherein analyzing the link further comprises analyzing the link to determine if the selected link is at least one of a hypertext transfer protocol (http) link and a hypertext transfer protocol secure (https) link; and in response to determining that the selected link is at least one of an http link and an https link, activating the selected link.

5. The method of claim 1, further comprising determining that the selected link is not directed to a malicious URL; and in response to determining that the selected link is not directed to a malicious URL, activating the link.

6. The method of claim 1, further comprising: 
in response to determining an identity of a user of the document, using a threat protection policy associated with the identity, wherein the threat protection policy associated with the identity requires verifying the selected link by the threat protection client module.

7. The method of claim 1, wherein calling the threat protection client module with the selected link in response to determining that the link in the document is selected, further comprising calling the threat protection client module with the selected link in response to determining that a threat protection feature is available and enabled for the document.

8. The method of claim 1, further comprising analyzing another document to generate a batch of links in the another document.

9. The method of claim 8, wherein calling the threat protection client module with the selected link in response to determining that a link in a document is selected further comprising calling the threat protection client module with the batch of links in the another document.

10. The method of claim 1, further comprising: 
determining if the selected link is handled by a file input/output (I/O) system; and in response to determining that the selected link is handled by a file input/output (I/O) system activating the selected link.

11. A system comprising: 
memory; 
one or more processor units; 
and a link activation module stored in the memory and executable by the one or more processor units, the link activation module encoding computer-executable instructions on the memory for executing on the one or more processor units a computer process, the computer process comprising: analyzing a document to generate a batch of links in the document, wherein the document is received at a computer as an attachment to an incoming message and is opened using a software that is associated with a work identity, 
calling a threat protection client module with the batch of links, and receiving the batch of links with their associated URLs, wherein one or more links of the batch of links directed to a malicious URL are associated with a URL of a warning page.


12. The system method of claim 11, wherein the computer process further comprising in response to determining that a link in the document is selected, activating the URL associated with the selected link.

13. The system method of claim 12, wherein the computer process further comprising: 
determining if the selected link is handled by a file input/output (I/O) system, and in response to determining that the selected link is handled by a file input/output (I/O) system activating the selected link.

14. The system of claim 11, wherein the computer process further comprising analyzing each of the batch of links to determine if one or more of the batch of links is directed to a malicious URL.

15. The system method of claim 14, wherein the computer process further comprising: in response to determining that one or more of the batch of links is directed to a malicious URL associating the one or more of the batch of links to the warning page.

16. A physical article of manufacture including one or more tangible computer-readable storage media, encoding computer-executable instructions for executing on a computer system a computer process, the computer process comprising: 
determining that a link in a document is selected, wherein the document is received as an attachment to an incoming message and opened on a machine with a work identity using a software that is associated with the work identity; 

in response to determining that the link in the document is selected, calling a threat protection client module with the selected link; and in response to receiving an indication from the threat protection client module that the selected link is directed to a malicious URL, sending a URL of a warning page to the document.

17. The physical article of manufacture of claim 16, wherein the computer process further comprising: initiating a timer upon calling the threat protection client module; and in response to determining that no response is received from the threat protection client module before expiration of the timer, activating the selected link.

18. The physical article of manufacture of claim 16, wherein calling the threat protection client module with the selected link in response to determining that a link in a document is selected further comprising calling the threat protection client module with a batch of links from the document.

19. The physical article of manufacture of claim 18, wherein the computer process further comprising receiving the batch of links with their associated URLs from the threat protection module and caching the batch of links with their associated URLs.


20. The physical article of manufacture of claim 16, wherein the computer process further comprising analyzing the selected link by comparing the selected link with a plurality of malicious links.




Claims 1-10 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 16-20 of U.S. Patent No. 10,454,952. Claims 1-10 and 16-20 of the instant application are anticipated by patent claims 1-10 and 16-20 in that claims 1-10 and 16-20 of the patent contain all the limitations of claims 1-10 and 16-20 of the instant application. Therefore, claims 1-10 and 16-20 of the application are not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting.

US Patent Application – 17/452,6698
1. A method for providing threat protection in documents, the method comprising: 
determining that a link in a document is selected, wherein the document is received as an attachment to an email; 


in response to determining that the link in the document is selected, calling a threat protection client module with the selected link; 



and in response to receiving an indication from the threat protection client module that the selected link is directed to a malicious uniform resource locator (URL), causing a link activation module to generate a warning page.  

2. The method of claim 1, further comprising: initiating a timer upon calling the threat protection client module; and in response to determining that no response is received from the threat protection client module before expiration of the timer, activating the selected link.  

3. The method of claim 1, further comprising analyzing the selected link by comparing the selected link with a plurality of malicious links.  

4. The method of claim 3, wherein analyzing the link further comprises analyzing the link to determine if the selected link is at least one of a hypertext transfer protocol (http) link and a hypertext transfer protocol secure (https) link; and in response to determining that the selected link is at least one of an http link and an https link, activating the selected link.  

5. The method of claim 1, further comprising determining that the selected link is not directed to a malicious URL; and in response to determining that the selected link is not directed to a malicious URL, activating the link.  

6. The method of claim 1, further comprising: in response to determining an identity of a user of the document, using a threat protection policy associated with the identity, wherein the threat protection policy associated with the identity requires verifying the selected link by the threat protection client module. 
 
7. The method of claim 1, wherein calling the threat protection client module with the selected link in response to determining that the link in the document is selected, further comprising calling the threat protection client module with the selected link in response to determining that a threat protection feature is available and enabled for the document. 
 
8. The method of claim 1, further comprising analyzing another document to generate a batch of links in the another document.  

9. The method of claim 8, wherein calling the threat protection client module with the selected link in response to determining that a link in a document is selected further comprising calling the threat protection client module with the batch of links in the another document.
  
10. The method of claim 1, further comprising: determining if the selected link is handled by a file input/output (I/O) system; and in response to determining that the selected link is handled by a file input/output (I/O) system activating the selected link.  

16. A physical article of manufacture including one or more tangible computer- readable storage media, encoding computer-executable instructions for executing on a computer system a computer process, the computer process comprising: 
determining that a link in a document is selected, wherein the document is received as an attachment to an incoming message and opened on a machine; 



in response to determining that the link in the document is selected, calling a threat protection client module with the selected link; 



and in response to receiving an indication from the threat protection client module that the selected link is directed to a malicious URL, sending a warning page to the document.  


17. The physical article of manufacture of claim 16, wherein the computer process further comprising: initiating a timer upon calling the threat protection client module; and in response to determining that no response is received from the threat protection client module before expiration of the timer, activating the selected link.
  
18. The physical article of manufacture of claim 16, wherein calling the threat protection client module with the selected link in response to determining that a link in a document is selected further comprising calling the threat protection client module with a batch of links from the document.  

19. The physical article of manufacture of claim 18, wherein the computer process further comprising receiving the batch of links with their associated URLs from the threat protection module and caching the batch of links with their associated URLs.  

20. The physical article of manufacture of claim 16, wherein the computer process further comprising analyzing the selected link by comparing the selected link with a plurality of malicious links.
US Patent – 10,454,952
1. A method for providing threat protection in documents, the method comprising: 
determining that a link in a document is selected, wherein the document is received as an attachment to an email and stored on a machine with a work identity; 
in response to determining that a link in a document is selected, calling a threat protection client module with the selected link; receiving an indication from the threat protection client module that the selected link is directed to a malicious universal resource locator (URL); 
and in response to receiving the indication that the selected link is directed to a malicious URL, sending a URL of a warning page to the document.



2. The method of claim 1, further comprising: initiating a timer upon calling the threat protection client module; and in response to determining that no response is received from the threat protection client module before expiration of the timer, activating the selected link.

3. The method of claim 1, further comprising analyzing the selected link by comparing the selected link with a plurality of malicious links.

4. The method of claim 3, wherein analyzing the link further comprises analyzing the link to determine if the selected link is at least one of a hypertext transfer protocol (http) link and a hypertext transfer protocol secure (https) link; and in response to determining that the selected link is at least one of an http link and an https link, activating the selected link.

5. The method of claim 1, further comprising determining that the selected link is not directed to a malicious URL; and in response to determining that the selected link is not directed to a malicious URL, activating the link.

6. The method of claim 1, further comprising: in response to determining an identity of a user of the document, using a threat protection policy associated with the identity, wherein the threat protection policy associated with the identity requires verifying the selected link by the threat protection client module.

7. The method of claim 1, wherein calling the threat protection client module with the selected link in response to determining that a link in a document is selected, further comprising calling the threat protection client module with the selected link in response to determining that a threat protection feature is available and enabled for the document.

8. The method of claim 1, further comprising analyzing another document to generate a batch of links in the another document.

9. The method of claim 8, wherein calling the threat protection client module with the selected link in response to determining that a link in a document is selected further comprising calling the threat protection client module with the batch of links in the another document.

10. The method of claim 1, further comprising: determining if the selected link is handled by a file input/output (I/O) system; and in response to determining that the selected link is handled by a file input/output (I/O) system activating the selected link.

16. A physical article of manufacture including one or more tangible computer-readable storage media, encoding computer-executable instructions for executing on a computer system a computer process, the computer process comprising: 
determining that a link in a document is selected, wherein the document is received as an attachment to an incoming message, stored on a machine with a work identity, and opened on the machine using a software that is associated with the work identity; 
in response to determining that a link in a document is selected, calling a threat protection client module with the selected link; receiving an indication from the threat protection client module that the selected link is directed to a malicious universal resource locator (URL); 
and in response to receiving the indication that the selected link is directed to a malicious URL, sending a URL of a warning page to the document.


17. The physical article of manufacture of claim 16, wherein the computer process further comprising: initiating a timer upon calling the threat protection client module; and in response to determining that no response is received from the threat protection client module before expiration of the timer, activating the selected link.

18. The physical article of manufacture of claim 16, wherein calling the threat protection client module with the selected link in response to determining that a link in a document is selected further comprising calling the threat protection client module with a batch of links from the document.

19. The physical article of manufacture of claim 18, wherein the computer process further comprising receiving the batch of links with their associated URLs from the threat protection module and caching the batch of links with their associated URLs.

20. The physical article of manufacture of claim 16, wherein the computer process further comprising analyzing the selected link by comparing the selected link with a plurality of malicious links.





Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 of U.S. Patent No. 10,454,952 in view of US patent 11,171,973. Claims 11-15 of the instant application are system claims in which  a computer performs all the functional steps covered in method claims 11-15 of the ‘952 patent. Claims 11-15 of the ‘973 patent teach the system elements (memory and processor units) needed to perform the steps of determining links associated with malicious URLs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method steps of the ‘952 patent with the system elements of the ‘973 patent in order to implement a means for protecting a user from malicious URLs. Therefore, claims 11-15 of the instant application are not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting.


US Patent Application – 17/452,6698
11. A system comprising: memory; one or more processor units; and a link activation module stored in the memory and executable by the one or more processor units, the link activation module encoding computer-executable instructions on the memory for executing on the one or more processor units a computer process, the computer process comprising: 

analyzing a document to generate a batch of links in the document, wherein the document is received at a computer as an attachment to an incoming message, 



calling a threat protection client module with the batch of links, and receiving the batch of links with their associated URLs, wherein one or more links of the batch of links directed to a malicious URL are associated with a URL of a warning page.  

12. The system of claim 11, wherein the computer process further comprising in response to determining that a link in the document is selected, activating the URL associated with the selected link.  


13. The system of claim 12, wherein the computer process further comprising: determining if the selected link is handled by a file input/output (I/O) system, and in response to determining that the selected link is handled by a file input/output (I/O) system activating the selected link. 
 
14. The system of claim 11, wherein the computer process further comprising analyzing each of the batch of links to determine if one or more of the batch of links is directed to a malicious URL. 
 
15. The system of claim 14, wherein the computer process further comprising: in response to determining that one or more of the batch of links is directed to a malicious URL associating the one or more of the batch of links to the warning page.  

US Patent – 10,454,952

11. A method comprising: 















analyzing a document to generate a batch of links in the document stored on a computer, wherein the document is received as an attachment to an incoming message and is opened using a software that is associated with the work identity; 
calling a threat protection client module with the batch of links; receiving the batch of links with their associated URLs, wherein one or more links of the batch of links directed to a malicious URL are associated with a URL of a warning page; and caching the batch of links with their associated URLs.

12. The method of claim 11, further comprising in response to determining that a link in the document is selected, activating the URL associated with the selected link.



13. The method of claim 12, further comprising: determining if the selected link is handled by a file input/output (I/O) system; and in response to determining that the selected link is handled by a file input/output (I/O) system activating the selected link.

14. The method of claim 11, further comprising analyzing each of the batch of links to determine if one or more of the batch of links is directed to a malicious URL.


15. The method of claim 14, further comprising: in response to determining that one or more of the batch of links is directed to a malicious URL associating the one or more of the batch of links to the warning page.

US Patent – 11,171,973

11. A system comprising: 
memory; 
one or more processor units; 
and a link activation module stored in the memory and executable by the one or more processor units, the link activation module encoding computer-executable instructions on the memory for executing on the one or more processor units a computer process, the computer process comprising: 
analyzing a document to generate a batch of links in the document, wherein the document is received at a computer as an attachment to an incoming message and is opened using a software that is associated with a work identity, 
calling a threat protection client module with the batch of links, and receiving the batch of links with their associated URLs, wherein one or more links of the batch of links directed to a malicious URL are associated with a URL of a warning page.


12. The system method of claim 11, wherein the computer process further comprising in response to determining that a link in the document is selected, activating the URL associated with the selected link.

13. The system method of claim 12, wherein the computer process further comprising: 
determining if the selected link is handled by a file input/output (I/O) system, and in response to determining that the selected link is handled by a file input/output (I/O) system activating the selected link.
14. The system of claim 11, wherein the computer process further comprising analyzing each of the batch of links to determine if one or more of the batch of links is directed to a malicious URL.

15. The system method of claim 14, wherein the computer process further comprising: in response to determining that one or more of the batch of links is directed to a malicious URL associating the one or more of the batch of links to the warning page.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 11-12, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent publication 20160057167 granted to Bach.
Regarding claim 1, Bach meets the claimed limitations as follows:
“A method for providing threat protection in documents, the method comprising: determining that a link in a document is selected, wherein the document is received as an attachment to an email; ” see paragraph [0099] (. . . In operation 328, the security agent operating in the web browser detects a user selecting and/or opening a new email message. In operation 330, the security agent sends links contained in the email to the threat detection manager.) and paragraph [0107] (It should also be noted that the security agent may identify documents other than emails. For example, the security agent may detect links in any web page, post, and/or other document opened on the web browser . . .)
“in response to determining that the link in the document is selected, calling a threat protection client module with the selected link;” see paragraph [0100] (. . .  the security agent may detect new emails received in a user inbox and send the associated links to the threat detection manager prior to the user opening the emails.) 
“and in response to receiving an indication from the threat protection client module that the selected link is directed to a malicious uniform resource locator (URL), causing a link activation module to generate a warning page.” see paragraph [0103] (. . . the security agent receives a block indication for a link. In operation 338, the security agent replaces the link with a warning notice. For example, the security agent may modify hypertext markup language (HTML) code in the web page DOM that removes the link and displays a warning message.) and Figure 8.
Regarding claim 3, Bach meets the claimed limitations as follows:
“The method of claim 1, further comprising analyzing the selected link by comparing the selected link with a plurality of malicious links.” see Abstract (. . . received links are compared with blacklisted links associated with security threats. . . ) and paragraphs [0092]-[0093].
Regarding claim 5, Bach meets the claimed limitations as follows:
“The method of claim 1, further comprising determining that the selected link is not directed to a malicious URL; and in response to determining that the selected link is not directed to a malicious URL, activating the link.” see paragraph [0102] (. . . the security agent receives a trusted indication for the link. In operation 342, the security agent attaches a trusted message to the link that the web browser displays when the user moves a cursor over the link. The trusted message notifies the user that the link was identified in a whitelist.) and Figure 8.
Regarding claim 11, Bach meets the claimed limitations as follows:
“A system comprising: 
memory;
one or more processor units;” see paragraph [0109] (. . . disclosed implementations can be embodied in the form of various types of hardware, software, firmware, or combinations thereof, including in the form of control logic, and using such hardware or software in a modular or integrated manner. . .)
“and a link activation module stored in the memory and executable by the one or more processor units, the link activation module encoding computer-executable instructions on the memory for executing on the one or more processor units a computer process, the computer process comprising: analyzing a document to generate a batch of links in the document, wherein the document is received at a computer as an attachment to an incoming message, calling a threat protection client module with the batch of links, and receiving the batch of links with their associated URLs, wherein one or more links of the batch of links directed to a malicious URL are associated with a URL of a warning page.” see paragraphs [0099] (. . . In operation 328, the security agent operating in the web browser detects a user selecting and/or opening a new email message. In operation 330, the security agent sends links contained in the email to the threat detection manager.); [0103]-[0104] and paragraph [0107] (It should also be noted that the security agent may identify documents other than emails. For example, the security agent may detect links in any web page, post, and/or other document opened on the web browser . . .)
Regarding claim 12, Bach meets the claimed limitations as follows:
“The system of claim 11, wherein the computer process further comprising in response to determining that a link in the document is selected, activating the URL associated with the selected link.” see paragraph [0099] (. . . In operation 328, the security agent operating in the web browser detects a user selecting and/or opening a new email message.)

Examiner Note:
The claimed activating the selected link is considered to be equivalent to opening the email.
  
Regarding claim 14, Bach meets the claimed limitations as follows:
“The system of claim 11, wherein the computer process further comprising analyzing each of the batch of links to determine if one or more of the batch of links is directed to a malicious URL.” see Abstract (. . . received links are compared with blacklisted links associated with security threats. . . ) and paragraphs [0092]-[0093].  
Regarding claim 15, Bach meets the claimed limitations as follows:
“The system of claim 14, wherein the computer process further comprising: in response to determining that one or more of the batch of links is directed to a malicious URL associating the one or more of the batch of links to the warning page.” see paragraph [0103].  
Regarding claim 16, Bach meets the claimed limitations as follows:
“A physical article of manufacture including one or more tangible computer- readable storage media, encoding computer-executable instructions for executing on a computer system a computer process,” see paragraph [0109] (. . . disclosed implementations can be embodied in the form of various types of hardware, software, firmware, or combinations thereof, including in the form of control logic, and using such hardware or software in a modular or integrated manner. . . The software code can be stored as a computer- or processor-executable instructions or commands on a physical non-transitory computer-readable medium. . .)” the computer process comprising: 
“determining that a link in a document is selected, wherein the document is received as an attachment to an incoming message and opened on a machine; ” see paragraph [0099] (. . . In operation 328, the security agent operating in the web browser detects a user selecting and/or opening a new email message. In operation 330, the security agent sends links contained in the email to the threat detection manager.) and paragraph [0107] (It should also be noted that the security agent may identify documents other than emails. For example, the security agent may detect links in any web page, post, and/or other document opened on the web browser . . .) 
“in response to determining that the link in the document is selected, calling a threat protection client module with the selected link; ” see paragraph [0100] (. . .  the security agent may detect new emails received in a user inbox and send the associated links to the threat detection manager prior to the user opening the emails.) 
“and in response to receiving an indication from the threat protection client module that the selected link is directed to a malicious URL, sending a warning page to the document.” see paragraph [0103] (. . . the security agent receives a block indication for a link. In operation 338, the security agent replaces the link with a warning notice. For example, the security agent may modify hypertext markup language (HTML) code in the web page DOM that removes the link and displays a warning message.) and Figure 8.  
Regarding claim 20, Bach meets the claimed limitations as follows:
“The physical article of manufacture of claim 16, wherein the computer process further comprising analyzing the selected link by comparing the selected link with a plurality of malicious links.” see Abstract (. . . received links are compared with blacklisted links associated with security threats. . . ) and paragraphs [0092]-[0093].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437